Citation Nr: 1610341	
Decision Date: 03/15/16    Archive Date: 03/22/16

DOCKET NO.  09-48 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 20 percent for a service-connected right knee disability.

2.  Entitlement to an increased disability rating in excess of 10 percent for a service-connected left knee disability.

3.  Entitlement to an increased disability rating in excess of 10 percent for a musculoskeletal low back disability with degenerative changes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1992 to May 1996.

These matters come before the Board of Veterans' Appeals (Board) from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The RO in Chicago, Illinois currently has original jurisdiction over the claims.

The Veteran was scheduled to present testimony before a Veterans Law judge in January 2012.  He failed to report to the hearing.  As the record does not contain explanation as to why the Veteran failed to report to his hearing or other additional requests for an appeals hearing, the Board deems the Veteran's request for an appeals hearing withdrawn.  See 38 C.F.R. § 20.704.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In March 2014, the Board remanded the claim noting that the Veteran reported six years of treatment for his right knee at the Decatur, Georgia VA Medical Center (VAMC).  He also referred to treatment for his left knee at the Atlanta VAMC.  Notably, the Atlanta VAMC is located in Decatur, Georgia.  See http://www.atlanta.va.gov/.

In response, the AOJ obtained treatment records for the time period from February 2006 to April 2006 at the Atlanta VAMC, which doesn't match the Veteran's description of treatment history reported in the VA Form 9.  However, a February 2006 VA clinic record noted that his last prior VA treatment occurred in Iowa in 2000.  On VA examination in May 2009, he described his last VA treatment in "2005/2006" and, on VA examination in June 2014, he denied any VA treatment since the May 2009 VA examination.  Thus, there is reason to believe the AOJ obtained all available treatment records as requested in the prior Board remand.

However, the AOJ's record request did not disclose the parameters of its records search or otherwise indicate that all VA clinic records since February 2006 had been associated with the claims folder.  The Board, therefore, remands these claims to ensure that all VA clinic records have been associated with the claims folder since February 2006.

On remand, the Board notes that the Veteran has reported having a private primary provider of care.  On remand, the Veteran should be requested to submit complete records from this physician.

Accordingly, the case is REMANDED for the following action:

1.  Associate all outstanding VA treatment records with the claims file, including, but not limited to records from the Atlanta/Decatur VAMC since February 2006.  The AOJ should document for the record a list of the Veteran's VA care since February 2006 and/or the search parameters used for its records request.

2.  Assist the Veteran in associating with the claims folder complete records from his private primary provider of care.

3.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted to the fullest extent, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




